       Case 1:15-cv-07433-LAP Document 1219-18 Filed 07/15/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

--------------------------------------------------X




                                            ..........................................
VIRGINIA L. GIUFFRE,

        Plaintiff,
v.                                                                                                      15-cv-07433-RWS




                                                              ......
GHISLAINE MAXWELL,

        Defendant.


--------------------------------------------------X

                                         Declaration of Martin Weinberg

        I, Martin G. Weinberg, declare as follows:

         1.      I am an attorney at law duly licensed in the State of Massachusetts.

         2.      I have provided legal representation to Jeffrey Epstein as to specific past and

ongoing legal matters both before and after April 2015. I regularly communicated with Mr.

Epstein regarding my legal representation of him via email with the intention that such email

communications remain confidential and privileged. As counsel for Mr. Epstein, I intended all

my emails to him to be kept confidential, regularly marking the communications “Attorney-

Client Privilege”.

        I declare under penalty of perjury that the foregoing is true and correct.

        Executed on August 17, 2016.

                                                                                         s/ Martin G. Weinberg
                                                                                         Martin G. Weinberg
      Case 1:15-cv-07433-LAP Document 1219-18 Filed 07/15/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

I certify that on August 19, 2016, I electronically served this Declaration of Martin G. Weinberg
via ECF on the following:

Sigrid S. McCawley                                  Paul G. Cassell
Meredith Schultz                                    383 S. University Street
BOIES, SCHILLER & FLEXNER, LLP                      Salt Lake City, UT 84112
401 East Las Olas Boulevard, Ste. 1200              cassellp@law.utah.edu
Ft. Lauderdale, FL 33301
smccawley@bsfllp.com
mschultz@bsfllp.com
                                                    J. Stanley Pottinger
Bradley J. Edwards                                  49 Twin Lakes Rd.
FARMER, JAFFE, WEISSING,                            South Salem, NY 10590
EDWARDS, FISTOS & LEHRMAN, P.L.                     StanPottinger@aol.com
425 North Andrews Ave., Ste. 2
Ft. Lauderdale, FL 33301
brad@pathtojustice.com
                                                    /s/ Nicole Simmons
                                                    Nicole Simmons




                                                2
